Parliament's position on the 2011 draft budget as modified by the Council - all sections - Draft amending budget No 3/2010: Section III - Commission - BAM (Banana Accompanying Measures) (debate)
The next item is the joint debate on the following:
the report by Mrs Jędrzejewska and Mrs Trüpel, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2011 - all sections and Letters of amendment Nos 1/2011, 2/2011 and 3/2011 to the draft general budget of the European Union for the financial year 2011
(12699/2010 - C7-0202/2010 -; and
the report by Mr Surján, on behalf of the Committee on Budgets, on the Council's position on draft amending budget No 3/2010 of the European Union for the financial year 2010, Section III - Commission - BAM (Banana Accompanying Measures)
(13472/2010 - C7-0263/2010 -.
We are meeting, today, to talk about the European Union budget for 2011. The year 2011 is an exceptional budgetary year, for several reasons. Above all, 2011 is the fifth year of the multiannual financial framework for 2007-2013, so we already know a good deal about how this multiannual framework is being put into effect, which parts have been a success and which have not, and many programmes are already at a very advanced stage in terms of their life cycle.
Meanwhile, much has happened in the European Union, for we have adopted the Treaty of Lisbon, which imposes or assigns new fields of competence to the European Union. I will permit myself, here, to mention several of these, in particular, those which are expensive, namely the new fields of competence in the areas of policy for combating climate change and energy policy. It also opens up new fields of competence for the European Union on the global stage, so we are talking, here, about the establishment of Union diplomacy, and there are new competences in terms of space research and in terms of sport and tourism. Unfortunately, none of these new roles is accompanied by appropriate financial means. It is somewhat true to say that the European Union has new ambitions and new plans but does not necessarily have the new financial resources needed to put these plans and ambitions into effect. This, then, is what 2011 is like.
In the opinion of the European Parliament, the European Commission programmed operations wisely in its draft and allocated appropriate resources for 2011. The Council - we have already discussed this, here - has reduced those resources. I would like, briefly, to present what happened in the Committee on Budgets during our reading. As a reminder: the new Treaty of Lisbon also introduces a new budgetary procedure. We no longer have two chances. Neither the Council nor the European Parliament now have two readings. We have only single readings, which is why both arms of the budgetary authority need particular effort and discipline, because, in fact, each of us has only one chance. I repeat: we no longer have two readings.
We are going to vote tomorrow, and we are going to give attention to the position drawn up by the Committee on Budgets. It is important to emphasise that what the Committee on Budgets has drafted is a position which respects the multiannual financial framework. In contrast to previous years, the European Parliament will adopt its reading, which does not go beyond, in terms of planned amounts, the multiannual financial perspective. This position is innovative, but is equally a position which includes and takes into account the concerns and the situation in which the Council finds itself. The situation where, in Council, seven Member States rejected the Council's position has not escaped Parliament's notice. We have listened to and taken into account the fears of certain Member States and of the Council as such. We have taken careful note of the Council's position, and therefore Parliament's reading is disciplined and does not go beyond the multiannual financial framework. On the other hand, however, we cannot, of course, remain indifferent in the face of the facts about which I spoke earlier, namely, that we have new areas for which the European Union has to take up responsibility, but that these areas do not have appropriate financial provision. What is more, the Council has committed itself to a considerable number of measures related, for example, to bananas, with compensation for banana producers associated with the ITER and other programmes, which require new financial resources but which have not been provided with new financial resources. Apparently, they are to be financed from current resources. It is here that, as the European Parliament, we have doubts.
What we would also like to communicate in our reading is, above all, to emphasise once again the triangle of priorities, the triangle related to youth, education and mobility. The European Parliament has been saying since March that this will be our list of priorities for 2011 and that we would like those budget lines which favour youth, education and mobility to be appropriately funded, so that resources will also be found for innovative undertakings in the field of mobility, youth and education. The same concerns programmes related to research and innovation. We know there are not sufficient means in the current financial framework, which is why we have made the painful - although, in our opinion, essential - cuts to the ITER programme. I would very much like this reading of Parliament to be seen as disciplined, but also as a reading which enables the financing of the European Union's commitments for 2011.
Mr President, Mr Wathelet, Commissioner Lewandowski, ladies and gentlemen, we have just heard the rapporteur for the Commission's budget talk about the major challenges that we face. I will now speak as rapporteur for the Parliament's budget and for the other, mainly smaller, institutions.
The political conflict that we have to deal with - and this applies not only to Parliament's budget, but equally to the Commission's budget, too - is as follows: with the Treaty of Lisbon, Parliament has gained fields of competence in connection with energy policy and foreign policy and the power of codecision with regard to agriculture. We have more to say in respect of policy relating to sport and space. To put it plainly, our competences have increased, and that is a good thing. We have always fought for this as committed European parliamentarians. However, at the same time, we have a situation in the Member States that has forced them into austerity measures and debt reduction policies, and therefore between these two major goals - on the one hand, we have new tasks and, on the other, we must show that we understand the pressure that the public budgets are under - we have to find a political line. That is exactly what I have tried to do as rapporteur for Parliament's budget, namely, to find a genuinely fair balance between the new competences, and thus our new work requirements and requirements for additional staff, and the need to send out a signal to the citizens of the European Union and to the governments that we also want to practice self-restraint and self-discipline.
The Bureau has put forward proposals, as that is its job, with regard to what costs should be increased in Parliament's budget in order for it to be possible to work properly. We have now taken the decisions in the Committee on Budgets concerning appropriations, which, at an amount in the region of EUR 25 million, is below that originally proposed by the Bureau. That means that we intend to limit our travel costs, the amount allocated for studies, the funds for security here in this House and for information technology, and we will make fewer posts available for the library services. We have a conflict and that relates to the question of how much money there should be in the near future for MEPs' assistants. The proposal is that, for 2011, this money should be increased once again by EUR 1 500. I would like to say quite clearly that as a member of the Group of the Greens/European Free Alliance, I do not support this proposal. I think it is excessive at this point in time. In the Committee on Budgets, the majority agreed that we need more information and that this money will initially be held in reserve, in other words, not released, but that more policy decisions will need to be taken with regard to whether we now want to release this money or whether we consider it to be a wiser policy not to make this money available for 2011.
Moreover, it is very important to me - because, of course, we have a considerable interest in making our European institutions environmentally friendly and, as far as possible, changing our own behaviour - that we have called for a new, more environmentally friendly approach to mobility. For example, there is to be a ticket for local public transport in Brussels, and that is to be negotiated further. It would be extremely good if we could significantly limit our driver services, but this also means that here in this House in Strasbourg, we should make more bicycles available for the MEPs and staff, so that we can get around in an environmentally friendly manner here in Strasbourg as well.
A second point that is extremely important to me is the fact that we have tried to find a good balance with a majority in the Committee on Budgets. We did not only consider our own interests as representatives of Parliament and increase our budget responsibly, but, of course, we also had to look at the other small institutions: the Committee of the Regions, the Economic and Social Committee, the Court of Auditors, the European Data Protection Supervisor as well as the European Ombudsman. What we have done in this regard is to take a responsible position so that we have not only made more staff and resources available to ourselves, but that we have also, in a very targeted way, granted the Committee of the Regions and the Economic and Social Committee a certain increase in funds, albeit not everything they asked for, because, of course, they too have greater labour requirements on account of additional competences resulting from the Treaty of Lisbon. Particularly in the case of a small institution like the European Data Protection Supervisor, which is very important in connection with many of the debates that we are conducting at the moment on how to deal with data protection in the digital world - and this important institution is still in the process of being established - it is right to accommodate it to the extent of granting it two new positions. In this regard, ladies and gentlemen, we would make it clear that the Committee on Budgets tried to take a very responsible line between well-founded increases which we support, and which we also have to justify to the Council because we want to do a good job here, and an understanding of the fact that a certain degree of self-restraint is definitely called for at the present time.
Mr President, Mr Wathelet, Commissioner, ladies and gentlemen, my task is to settle a 2010 budgetary item, in so far as possible, and assess a motion for amendment, an amended budget. This issue involves a promise made by the Commission some years ago to provide reasonable compensation for banana producing countries, and we must keep this promise. The only slight problem with this is that when the Commission made this decision and this announcement, it did not discuss it with any of the branches of the budgetary authority at the appropriate levels, and has still not managed to come up with a proposal acceptable to all parties affected. The sum involved is EUR 300 million, of which EUR 75 million would have to be paid from the 2010 budget. The question is where it should come from. And this is where the Council and Parliament still disagree, after two unsuccessful trialogues.
Unfortunately it has not been possible to reach anything close to an agreement, even though a compromise is definitely needed, because these payments would be made to countries in situations which, in all fairness, clearly need this compensation. We cannot reach an agreement with the Council, however, because in our view, this is, in fact, a new task which is not included in the preliminary draft budget, and we invented an instrument called the flexibility instrument for precisely this type of situation. This is what it is meant for, to resolve problems such as this one, and it has an appropriate legal framework as well as funds ready to be mobilised. However, the Council was of the opinion that given the current state of affairs, Member States are not willing to mobilise this instrument, as it would require further payments, and national budgets are in no position to make them. In Parliament, however, we held the view that our existing programmes which are already under way are not in a position to allow for funds to be taken away, and we failed to arrive at a compromise solution. Therefore, to my greatest regret and with the support of the vast majority of the Committee on Budgets, I have to propose to Parliament that we, the Parliament, also reject amending budget No 6, the Commission's motion for compromise tabled before us, which has not been adopted by the Council.
Mr President, in this debate, I am also supposed to be given the floor on behalf of the Committee on Regional Development. Let me combine these two speeches and say that I would like to pay tribute to the Commission, as it has done all that it could, in full compliance with the rules and upper limits specified in the 2011 budget. We all know that the European Union is underfinanced. The funds required to perform tasks should be increased. However, we also need to know that we are short of funds, and we have to manage available funds in a better way. In terms of regional development, it was very painful for us to see that the Council has also withdrawn or cut back regional development expenditure. What we have seen is the greatest reduction in payment appropriations in the history of the past ten years. In our view, it will be impossible to function like this. Therefore, what will follow now is a reconciliation meeting, where positions will hopefully get closer, and we will also have an adequate budget for the banana producing countries. Thank you for your attention.
Member of the Commission. - Mr President, this is the first budget under the Lisbon Treaty, as mentioned by the rapporteur, and it is provoking understandable interest due not so much to the figures in the budget but to the institutional dimension attached to the annual budgetary procedure.
We welcome, of course, Parliament restoring the general level of the draft budget both in commitments and in payments - i.e. the gap of almost EUR 8.62 million in commitments and around EUR 3.6 million in payments between the Parliament vote and the Council vote.
According to the revised forecast, we are almost sure that our programming was right, that the special cohesion funds are moving at cruising speed at this point of the financial perspective and the bills are to be paid next year, so we are restating our forecast for 2011. Having said that, I would also like to draw your attention to the need to restore the draft budget for the agricultural clearance of account. Maintaining the cut would effectively leave part of the forecast for agricultural expenditure uncovered.
We also welcome the amendments by Parliamentary committees in this respect. The line taken by Parliament, as indicated by rapporteur Jędrzejewska, is very clear. This is on horizontal amendments and political priorities placed in the forecast in heading 3b on youth and youth mobility.
Other amendments above the draft budget are also proposed and some of them could be implemented if there were a legal base. We will send our letter of executability on both these amendments and also on the pilot projects and parliamentary preparatory actions that were voted in parliamentary committee.
We regret that a significant number of reserves have been inserted by the Parliament. Both the size of the reserves on salaries (EUR 75 million, of which EUR 41 million are not related to the 1.85% salary adjustment) and the number of conditions attached to them - sometimes not even related to staff issues - are worrying.
We are doing our best to meet the conditions and the reserves could be lifted at the latest during the conciliation.
Finally, the Commission appreciates Parliament's approach not to go above the ceilings of the multiannual financial framework. This has been done at the cost of some cuts for ITER, for example, where we need more money and not less, and for external actions were we need more money and not less.
I see this as an invitation to debate and it will be settled at the moment of conciliation of the global package.
I refer also on this occasion to amending budget No 3, already discussed by rapporteur Surján. This is about banana accompanying measures and so far, the Parliament rapporteur has reconfirmed the position of Parliament which is very distant from the position of the Council. The Council is for redeployment, Parliament is for the greater use of flexibility instruments, but here again, the credibility of our institutions vis-à-vis the ACP countries is at stake. We should therefore look for compromise in the coming conciliation process.
As usual, the draft budget will be accompanied or is already accompanied, apart from the amending budget for this year and the amending budget for bananas next year, with an amending letter on the External Action Service, an amending letter on the new supervisory agencies which are already politically agreed, and tomorrow, the Commission will adopt and transmit to Parliament an amending letter which is the usual updating of estimates for agriculture and fisheries agreements.
Finally, I know that the institutional dimension should play a big role in the forthcoming conciliation. We owe it to our citizens to compromise and to prove that the Lisbon Treaty is working to their advantage in clearing up differences using the complex machinery of the European Union. So I am going to play the role of honest broker in anticipation of the final agreement.
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to apologise for being a little late, due to the traffic problems we are all familiar with these days.
I heard the end of the Commissioner's speech. I have also been briefed on the rapporteur's speech. It is true that here, obviously, I am going to limit myself to informing you of the main themes of the Council's position, and it is, of course, within the conciliation procedure, which should take place in the event of your Assembly voting for all of the amendments - one never knows - that we shall be able to refine all the political positions. I am therefore going to speak with regard to Parliament's amendments and with regard to the amendments on which Parliament is preparing to vote.
Nonetheless, I shall take this opportunity to tell you about some preliminary reactions and also to remind you of the Council's concerns in the context of this 2011 budget procedure. I must, first of all, stress that this budgetary procedure is taking place at a time when we are emerging from an economic crisis, and, even if the European budget can and must help in emerging from this crisis, we must not lose sight of the considerable budgetary restraints that affect our national budgets. Obviously, this calls for strict control over expenditure. It is in this context that the Council attaches the greatest importance not only to respecting the ceilings of the various headings in the multiannual financial framework but also, and above all, to maintaining adequate margins to be able to cope with unforeseen circumstances.
In this respect, the Council welcomed the restraint shown by the Commission with regard to commitment appropriations in its draft budget. On the other hand, we are obviously much more concerned that the European Parliament amendments would considerably reduce some margins.
In the same way, the Council obviously regrets the increases in the level of payment appropriations that Parliament intends to vote for, all the more so since this level of appropriations exceeds the Commission's draft budget. The level of payment appropriations must be sufficient but without being overestimated and must take into account past implementation and real needs for 2011. At all costs, we must avoid sending out the wrong signal at a time when Member States' public finances are recovering. I would remind you also that within the Council, because of these difficulties, it was possible to strike a balance by a very narrow majority only on a rate of increase of payment appropriations of 2.91% compared with 2010.
I would now like to draw your attention more specifically to certain points. The Council has taken note of the European Parliament's intention to keep within the ceilings of the various headings of the multiannual financial framework, but it cannot accept that the approach taken in relation to commitment appropriations should be at the expense of important programmes, particularly under heading 1a, concerning competitiveness for growth and employment, and also at the expense of matters under heading 4, concerning the European Union's role as a global player.
In this respect, may I say that I am surprised by the European Parliament's proposed reduction in appropriations for the common foreign and security policy at a time when every effort is being made to set up the European External Action Service swiftly.
In the same way, the Council is surprised by the decrease in appropriations for the International Thermonuclear Experimental Reactor (ITER) project in 2011 while we are still working on how to free up the resources to meet this project's financial difficulties in 2010, in 2012 and in 2013. The Council has taken note, however, of the European Parliament's priorities on youth, education and mobility and may consider these priorities in the context of a global agreement. Proposals will be made in the forthcoming discussions.
As regards payment appropriations, I would like to convey to you the Council's concern as to the actual absorption capacities under heading 1b, in relation to cohesion for growth and competitiveness. If the European Parliament's amendments restore the draft budget and thereby increase the appropriations, this could give rise to issues about absorption of these various appropriations. Indeed, I would like to point out that the Council has accepted an increase of 14% in the payment appropriations, following careful consideration of the Commission's proposals and taking into account the implementation rate of appropriations for 2010, as that is the best basis.
I would like to raise one last point concerning the European Parliament's intention to create eight new budget lines without any appropriations in relation to, on the one hand, expenditure in connection with implementing the Treaty of Lisbon and, on the other, revenue in connection with its own resources. I think that the 2011 budget is not the place to translate into a budgetary instrument the conclusions of those important debates and difficult decisions that will have to be made for the future financing of the European Union when the next multiannual financial framework is negotiated. It is a long and complex debate and a solution cannot be found within the next few weeks in the relatively restricted context of the 2011 budgetary procedure.
I note, however, and this is quite understandable and to be expected, given Parliament's new powers, that various other topics have been included in the political discussion concerning the 2011 budget. Some are directly linked with the budget for this year or for the following years, until the end of the multiannual financial framework 2007-2013. In particular, ITER is at stake, as well as completion of the process of adopting the rules for administering the multiannual financial framework under the provisions of the Treaty of Lisbon, and on these two issues, we must reach an agreement. The Commission made proposals that were broadly accepted by the Council. It will very shortly be discussing a proposal from the Presidency on the delicate matter of flexibility, a subject that I consider to be necessary.
With regard to other issues, such as that of taking the opportunity of this adaptation to increase noticeably the budget resources of the multiannual framework to take into account the new allocations resulting from the treaty, realistically, I have to say to you that this will not be possible beyond the Member States' current financing level. The need to emerge from the crisis and national budgetary policies, which, to a large extent, are influenced and controlled by the European Union, do not allow it.
There will be other issues, as we know, during the course of these negotiations. The Commission will emphasise these in its communication on the budget review. The Council is, by nature, a body that listens, considers and tries to provide answers. It will obviously not behave otherwise in the context of this discussion. It will listen to the proposals and will form an opinion. Then, of course, there will come the time to answer these questions and to take decisions. Since these are complex issues that will require substantial mechanisms and resources, we know that the answers will not come within the context of the 2011 budget discussion, but will come in the debate on the next multiannual framework. Naturally, however, with some of these problems, one can expect the Council to be ready to introduce some initiatives or to express comments.
I would just like to end by pointing out how important it is to reach an agreement on the 2011 budget within the next few weeks. To that end, the Presidency will continue to make an active contribution to the excellent climate of cooperation that has prevailed hitherto, and I think that for European citizens, it would be particularly damaging to the European Union's image not to be able to reach an agreement on this first budget to be put to the vote in the era of the new Treaty of Lisbon.
Mr President, honourable Members, I thank you for your attention.
Mr President, Mr Wathelet, Commissioner, ladies and gentlemen, I would like to begin by expressing my thanks for the work done by the general rapporteur on the budget.
Although, in the Committee on Foreign Affairs, we have exercised moderation and we are aware that the appropriations under heading 4 are increasing substantially above the average, we consider them to be insufficient for guaranteeing a consistent, visible and effective foreign policy that is in line with the ambitions introduced by the Treaty of Lisbon.
We are also surprised that the Council is expressing surprise at some of the tactical cuts being proposed by Parliament, given the significance of the cuts, both in terms of compromise appropriations and in terms of payment appropriations, which the Council itself has introduced.
I would like to thank the Committee on Budgets, represented here by its Chair, for putting the appropriations for the new positions in the European External Action Service in reserve.
Naturally, Mr President, this does not mean that we should not have a positive and constructive attitude, but obviously, in the conciliation process, Parliament has to be firm, very firm, in demanding its priorities, with the objective and aim of having the capacity to produce a budget for 2011, just as the President-in-Office of the Council has just said.
Mr President, funds that have been made available for development cooperation must actually serve development purposes, so that we can help cushion the blows to poor countries from the financial and economic crisis for which they were not to blame.
If we ensure that they are integrated into the global economy, they will become a new market and thus, part of the solution. Development funds - funds under the Development Cooperation Instrument (DCI) - are intended for this purpose; for combating poverty and not for the EU's cooperation with industrialised countries.
Neither should the release of funds for the reform of banana production - Banana Accompanying Measures (BAM) - be at the expense of current development programmes. In addition, amounts for strengthening democracy and human rights under the European Instrument for Democracy and Human Rights (EIDHR) must be maintained.
The recent flooding in Pakistan has demonstrated once again that a rapid, effective reaction is called for - and not by dipping into the budget as an emergency measure, but instead by means of a structural amount for humanitarian aid. The EU must be able to act promptly and be able to continue to offer a contribution.
Speaking on behalf of the Committee on Budgetary Control, I would like to draw attention to the following matters. The first of these is the level of errors which occur during budgeting and realisation. Two areas which are particularly important are external action and structural funds. Another matter which, for us, is crucially important, is the sums which are allocated in the traditional way using a criterion based on evaluation of the effects of funds used. This second aspect is very often lacking when budgetary decisions are being made. The third area is the harmonised budget, for example, the cohesion fund and trans-European transport networks. It seems that, in shaping the budget, we are using too little European methodology and too much national fragmentation of the budget. The final factor related to the budget is a request to take account of such information as the national reports on realisation of budgetary objectives for the last year. At present, fewer than half of the Member States submit these reports, and the reports which are submitted are prepared using very different methodologies.
Mr President, Mr Wathelet, Commissioner, with regard to the 2011 budget, the Committee on Employment and Social Affairs is delighted that the Committee on Budgets has restored the appropriations for the European Globalisation Adjustment Fund. We think this is absolutely crucial in this period of crisis, and we call on the Council to follow Parliament's sensible approach in view of the current climate.
We also call for particular attention to be paid to the rate at which appropriations for the European Social Fund are implemented, or else the fund will be unable to fulfil its objectives.
We also call for more resources to be devoted to social dialogue, because the experience of today's restructuring processes has taught us that, where there is social dialogue, things are more harmonious and better solutions can be found. This is an important issue.
Lastly, we are delighted that the Committee on Budgets has endorsed the EURES first job initiative, since this is a real contribution by the European Parliament to the Youth on the Move flagship initiative, and it is also a tool to aid social innovation, which we need to develop.
Mr President, Mr Wathelet, Commissioner, ladies and gentlemen, as rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety regarding the budget, I will not be telling anyone here present anything new. Nevertheless, I would like to point out once again that the Committee on the Environment, Public Health and Food Safety is responsible for less than 1% of the budget as a whole, less than 1% of all environmental protection actions, biodiversity actions and actions in the fight against climate change. It is responsible for the whole area of public health, for food and feed safety, and for veterinary measures, as well as for the extremely important work of five European agencies. 1%! Well, in that case, it is certainly not possible to talk of excessive quantities of money. This small amount of money is therefore desperately needed for carrying out our work. It will therefore be no surprise to anyone that we are unable to accept the Council's cuts. We need the resources.
Mr President, Mr Wathelet, Commissioner, I would like to endorse the words of the previous speaker. As the Committee on the Internal Market and Consumer Protection, we are responsible for the narrow area of customs, internal market and consumer protection. We have tried very hard to pay careful attention to the figures and to put in only what is really necessary. However, in times of crisis, money is, of course, needed for consumer protection, customs, training customs officers, etc. We are therefore of the opinion that the old figures must be reinstated.
We would like to thank the Committee on Budgets for the excellent cooperation we have enjoyed so far and we hope that this will continue.
rapporteur for the opinion of the Committee on Agriculture and Rural Development. - Mr President, I would like to thank the rapporteur for her diligent work on the budget for 2011.
Let me go straight to one particular point of concern for the agriculture budget, namely, the clearance of accounts line. As a committee, we have re-tabled an amendment and are calling on Parliament to fully support this amendment. The Council have used creative accounting to find EUR 420 million. If we do not get our amendment through, we will face a huge problem next year in the budget and there will be cuts across all of the budget lines in agriculture.
We cannot allow that to happen as a Parliament and we must call for your support right across the political groups for this amendment. I want to thank the Committee on Budgets for their understanding and support for the Agriculture Committee's amendments on the Dairy Fund, on our funding for the school milk and fruit scheme, for the bee populations, and the deprived persons programme.
I hope the Commission is right in its optimism on dairy markets. I am concerned about volatility.
Mr President, as budget rapporteur for the Committee on Culture and Education, I am proud to be able to say that we in Parliament have managed to do what the Commission has not been able to do and what the Council did not want to do, namely, to take note of the obligations in the new Europe 2020 strategy and follow that up with financial support for achieving the goals set in the strategy.
It is vital that we invest in education and lifelong learning in order to create the 'new skills for new jobs' - a central part of the strategy. We would therefore also like to see the Council support the position on the 2011 budget that we in Parliament are expecting to adopt tomorrow. This, of course, includes, in particular, the extra EUR 18 million for the lifelong learning programme. This will enable more than 3 500 European students to go on an Erasmus exchange. We want to increase the number of students in vocational training who can get traineeships. We want to get more adults into EU-funded further training. Then there is EUR 10 million for the People programme, which is intended to increase the mobility of doctoral candidates and PhD students, provide the opportunity for closer cooperation with industry and modernise the EU's universities, and money for communication. We would appreciate the Council's support for this.
Mr President, I would briefly like to report on the contribution that the Committee on Civil Liberties, Justice and Home Affairs has made to the budgetary debate, of which this House is aware. I will make four points.
The first point concerns Europol, as our committee has restored its budget, given the cuts proposed by the Council, and we have also proposed an increase of EUR 500 000 so that it can tackle the responsibilities that have arisen as a result of the entry into force of the second version of the Terrorist Finance Tracking Programme.
Secondly, we have asked for the appropriations in reserve to be released and for the proposed increase to be made available to Europol.
We have also decided to put the appropriations destined for the second-generation Schengen Information System to be put in reserve, on the condition that they are release once we obtain the necessary information on the steps that have to be taken in the future.
As we consider them to be of the utmost importance to the Area of Freedom, Security and Justice, we have also proposed re-establishing the appropriations for the three funds aimed at immigration and integration: the European External Borders Fund, the European Return Fund and the European Fund for the Integration of Third Country Nationals.
Finally, we have also re-established the budget planned for the agency Eurojust, whose functions have recently been expanded, as it is an essential instrument for developing judicial cooperation in Europe.
I would like to congratulate the rapporteur for finding a balanced position. I think that the proposal on the 2011 budget, which we will vote on tomorrow, maintains a perfect balance between budget saving and economic stimulation and satisfies the European Parliament priorities that have been raised repeatedly. I understand Member States' aim to cut costs by trying to reduce their budget deficit as much as possible, but many of the cuts proposed by the Council are unfounded. We must not forget that the European Union budget objectives are different. EU budget money is directed to our future investments. How we overcome the crisis will be dependent on that money being properly distributed and used. Energy, innovations, scientific research, education and mobility are the foundations for our economic growth and the creation of new jobs. Therefore, we must not only ensure the continuity of effective programmes already in existence, but also suitable financing for new policy areas included in the Treaty of Lisbon. I call on my colleagues to approve the draft budget.
rapporteur for the opinion of the Committee on International Trade. - Mr President, the Lisbon Treaty has given the European Parliament new powers in the field of international trade agreements and the Committee on International Trade intends to put these new powers to good use.
A flexibility instrument in the Banana Accompanying Measures will help producing countries face new challenges and will benefit EU consumers and the least-developed countries. Trade-related assistance, such as EPAs and Aid for Trade, will stimulate growth through trade not only with the EU, but also trade within the regions.
To conclude, I will mention our focus on the parliamentary dimension of the WTO and external business interests in India, ASEAN and China. Relations with fast-growing countries through such centres will benefit our economies in general, and SMEs in particular.
Mr President, the Committee on Transport and Tourism, which has been very reasonable in its proposals during this crisis period, would point out that transport and tourism easily generate more than 10% of the Union's GDP and are essential sectors of high European value-added growth.
Three points, in particular, deserve to be emphasised, and we would like to see them supported. Firstly, the financing of agencies. Indeed, why legislate without having upstream criteria or downstream operational implementation instruments? These amendments are aimed at providing agencies with the resources they need to carry out their mandate and, hence, Europe's mandates.
Secondly, tourism, for which the Union is the world's number one destination, became an actual competence with the entry into force of the Treaty of Lisbon, but it has no budget heading of its own. To just continue with two existing preparatory actions is not enough. We want us to enhance our action, at least symbolically, by supporting new pilot projects, in particular, concerning industrial and cultural tourism.
Lastly, the Icelandic volcano eruption showed us the importance of implementing a single European interface for information and ticket reservations for all modes of transport, and this is the subject of our last request.
Mr President, thank you for the floor. The Council takes away EUR 4 billion and invokes the economic crisis. What do they solve with these funds? Surely not the crisis. What this can achieve, however, is to ruin solidarity between Member States and make deployed programmes impossible. Mr President, Minister, it is not worth it. Therefore, in the opinion of our Committee, in chapter 1B of the 2011 budget, we have to return to the proposals of the Commission, I mean the European Commission, as they are based on Member State forecasts. Member States should not play with two contradictory solutions. Thank you for your attention.
(DE) Mr President, I would like to ask why no opinion has been presented by the Committee on Industry, Research and Energy. That is where the biggest cuts are being made. Why is no speaker designated here?
That is a good question, Mr Rübig. This report did not make provision for an opinion from the Committee on Industry, Research and Energy. Here, I have the list of all the committees that had to issue an opinion and I do not see the Committee on Industry, Research and Energy on that list.
In any case, we will find out, Mr Rübig.
Mr President, an optimum budgetary policy is not one that budgets more, but one that budgets well, or intelligently, as the Commissioner said in his communication.
I like the way that the European Commission has drawn up the 2011 budget, but there is room for improvement. I do not like and have never liked the way that the Council tackles European budgets. Making cuts across the board to any project that comes from the Commission or Parliament is not a budgetary technique but a genuine example of financial butchery.
We would, incidentally, like to ask the representative of the Council whether or not he heard Commissioner Lewandowski talking about the need for payment appropriations.
My group believes it is possible to strike a balance between budgetary austerity and European impetus. It is clear that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament does not believe it is possible to strike that balance and, therefore, it is tabling amendments that would break the budgetary ceilings and make a battle with the Council inevitable.
I therefore ask the House not to be party to this strategy and to fully support that of the rapporteur, which has already gained majority support in the Committee on Budgets last week.
I would like to say a big thank you to the rapporteur, Mrs Jędrzejewska. She has done an excellent job and, in the main, we are, in fact, in agreement in the Committee on Budgets, even though there are some areas - and I will come back to this - where we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have a slightly different view.
We are well aware of the crisis situation in the Member States' finances. In spite of this, we essentially defend the EU's budget, even though we are now keeping to very low levels, particularly when it comes to new policy commitments for next year, where Parliament, too, is keeping its increase below a rate of 1%. This is very modest.
As regards payments, the rate of increase is higher and that is also reasonable. To now try to keep back structural fund payments would directly affect those countries with the greatest problems in terms of jobs and growth. We need to remember that countries such as Greece, Ireland, Portugal, Spain and Latvia are all net receivers of the EU's budgetary resources. Cutting the budget will not benefit them. We must not forget that.
Firstly, then, we are being restrained. Viewed over the last 20 years, the EU's budget has actually increased more slowly than those of the Member States. That is something that we should not forget either.
Secondly, we Social Democrats do not accept the view that austerity measures are the only way to deal with the crisis. We are therefore fighting for an increase, especially in category 1a, which includes investments, research and development and labour market initiatives. There must be an increase here. However, we are not in complete agreement with the Council and the Commission with regard to the ITER project. We are in favour of this project, but it must not be the only priority when it comes to research and development. It must not be allowed to supersede everything else. Therefore, if we are to proceed with ITER, we will need to carry out reviews and more money will be needed.
Thirdly, and just as importantly, we need to maintain solidarity during this crisis. If the hardest hit by cuts in the structural funds are those who really need support, then the policy is unacceptable.
Fourthly, we also believe that a certain increase is justified on account of the Treaty of Lisbon. The EU will have a number of new tasks in relation to the External Action Service, new financial institutions, energy and the climate. We cannot assign new tasks to the EU and then not pay for them.
Finally, I would like to mention the foreign policy budget, which is clearly underfunded. If we are to be able to afford to provide aid to Palestine and find the necessary funds for enlargement, we need more money. Therefore, it was also important to us Social Democrats to tie in the 2011 budget with a debate that has a more long-term perspective: about own resources, the budget ceilings for 2012 and 2013, and the financing of the new financial support mechanism. In order to achieve this, I welcome the Commissioner's mention of flexibility as a possible solution. I am absolutely certain that we will not succeed in these budget negotiations if we cannot in some way either review the budget ceilings or utilise the flexibility instrument. I believe that this is absolutely necessary.
Mr President, Mr Wathelet, Commissioner, the axe of cutbacks is swinging through the public budgets in most of the Member States. So, should we not rein in the EU budget? Yes we should, and that is also what we are doing to some extent. That is the common theme set out in Parliament's proposal for next year's budget. We have kept below the ceilings set in the multiannual financial framework, but this will only be possible by making cuts in definite priorities and in international commitments. Otherwise, we will not be able to get sufficient appropriations for research, energy and aid for Palestine. In specific terms, we have had to make cuts in appropriations for the ITER Fusion project, in the common foreign and security policy, and in aid for banana-producing countries and cooperation with newly industrialised nations. I think this reflects the fact that the multiannual financial framework is too restrictive, and I would like once again today to express my regret that the Commission has not, as promised, provided a genuine mid-term review of the framework. We need to review the financial perspective up to 2013. Otherwise, we will run into problems. The Commission has just given us a communication on the budget review in which it sets out the lines for several years to come, but it does not explain how we will be able to make ends meet in 2011, 2012 and 2013.
On behalf of the Group of the Alliance of Liberals and Democrats for Europe, I would like to thank Mrs Jędrzejewska for her expert management of the vote on the budget. We are happy with the result. We would have liked to have seen a few different figures in parts of the agriculture budget. We did not want EUR 300 million for a dairy fund. We should also help to sort out the accounting clearance problem. We voted wrongly in this regard. There are also a few places in Parliament's budget where we would also have liked to have seen savings, but, all in all, we are happy with what we have in front of us now, and I look forward to constructive negotiations with the Council.
Mr President, Minister, Commissioner, I, too, should like to commend the rapporteurs and, in particular, Mrs Jędrzejewska and Mrs Trüpel. I think that Mrs Trüpel has done a tremendous job, a truly outstanding job, enabling even budget veterans, those who have been drafting budgets for years in this House, to work under new conditions - those of the Treaty of Lisbon - with a single reading. In any case, an excellent job has been done - thank you.
This has also been a marathon in which our group chairs - there is only one of them left in the Chamber now - all took part at some point. At times, we were a little afraid that things would turn out badly, but fortunately, that was not at all the case, thanks to our rapporteurs and to our President. It may be unorthodox, but I should like to commend his work also. We have benefited from the fact that the group chairs wish to table with us an ambitious budget and, above all, to forge a link with the follow-up, with what will come afterwards, in the Special Committee on the policy challenges and budgetary resources for a sustainable European Union after 2013 (SURE), and in the context of the forthcoming budgetary perspective, because, clearly, the 2011 budget is one thing, but what comes afterwards is far more significant. I am delighted that together, we, the group chairs and the Committee on Budgets, have reached an agreement.
We will see! The fact remains that, for the moment, we have a parliamentary position, and having heard what Mr Wathelet had to say about the Council's views, I obviously have some concerns about what awaits us in conciliation. It will not be easy because, between the requests made by the Council and those made by Parliament, we will struggle to come to an agreement. I am counting on you to help us in this matter and to come up with a truly ambitious budget.
Those in the Council who are criticising, for example, the increase in payment appropriations, are being unfair to this budget. These are past commitments; this is a question of credibility: when we pay what we said we would pay, we are simply doing what we ought to do, even if it goes beyond the payment appropriations. I think we should be careful not to miss the point here.
While we will support the resolution tomorrow, I think there are some inconsistencies in this budget, and I would like to highlight what I consider to be two of the main ones.
A few months ago, we all voted on this major resolution on the 2020 programme, in which we decided to include items such as the greening of the economy, support for renewable energies, green technologies and so on, and everything that creates work and jobs. It was from this point of view that, in order to formalise our intentions, we tabled an amendment specifically to ensure that sustainable development criteria are taken out of the LIFE programme but included in all the other areas. I believe that that amendment will be rejected tomorrow. Nevertheless, I invite you to support our amendment so that sustainable development criteria are about action and not just talk.
I now come to the second contradiction: the International Thermonuclear Experimental Reactor (ITER). ITER's budget has been reduced by 45 million. That is something, at least. Above all, however, there were attempts to take that money from agricultural policy; fortunately, it was not taken from there, but from research, which is not much better. Here again, I am referring to what Ban Ki-moon was saying to us this morning. He called on us Europeans to be pioneers in the field of renewable energies, to strongly promote new types of energy and not those of the past, not those that earn money first and foremost for shareholders but fail to help European consumers or future generations of Europeans, who are going to have to continue to manage the issue of waste. This all or nothing strategy with regard to ITER - one which will ultimately cost EUR 1.5 billion - is, in my view, a big mistake, and I believe that we are not doing what we said we would do in the 2020 resolution.
Lastly, to conclude, there are a few timetabling issues: we also have economic governance, the winding-up of the Council's task force, and the Commission's proposals; a great deal of work will be required to link up this budget with future budgets and the financial perspective.
This budget debate and the whole series of debates which we are beginning is a great test for the European elite. We have given Europe the Treaty of Lisbon, and this treaty gives the citizens more of Europe. I would like to say very clearly that we must not say we want more Europe while not giving more money for this. This is the point from which I would like to begin. We cannot say honestly that we want more Europe but that we do not want to pay for more Europe. Europe costs, and if we look at the structure of expenditure on the European budget in the structure of expenditure of the biggest contributors, we see that spending on Europe is not a major cost. I would like to raise yet another matter, as a representative of Poland and as a representative of Central and Eastern Europe: all funds which go towards the development of our region, which is a huge consumer of goods developed and produced in Western Europe, and all money invested in the new countries of Europe, is money invested in the future of Europe. A wealthier Central and Eastern Europe and greater wealth in the new countries of Europe will also bring benefits to those countries of Western Europe which we hugely respect and which are net contributors to the European Union budget. In this debate, too, we need more European solidarity.
Mr President, I would like to be completely frank in this debate. This is not a discussion between accountants, but a matter of plans and choices for the future.
The view of the governments is very simple: they are all submitting to the new Brussels Consensus. At a national level, budgets are subject to a single watchword: austerity. At a European level, the result of this is very simple: the residual budget.
I would like to say to the Council that the crisis is not over yet, but in the meantime, social measures are indeed all being withdrawn at a national level. The crisis is not over, but our national budgets all point to salaries being frozen or reduced, reductions in pensions and increases in the most unfair tax of all: VAT.
In this context, the governments are refusing to give one more euro to the European budget. Their proposal is EUR 3 billion less than the one that we are here to discuss today. However, we should be aware that the proposal that we are here to discuss is also a timid one that lacks any courage.
In reality, what we needed was a European budget that could compensate for policies at national level, with clear investment aimed at job creation. We needed a European budget that counteracted the negative effects of budgetary policies at national level.
This was not an option. The governments are transferring new competences to Europe without transferring resources, thus cutting the links, and yet they are able to propose increases which can only be explained by their being in the pocket of lobbies. Such is the case with the EUR 350 million in funding proposed for the Institution of Nuclear Fusion, an investment which is seriously dubious in the current climate.
The real rationale at stake is, however, this one. At national level, budgetary discipline is based on stupid penalties like those that the Franco-German communiqué is attempting to state and ratify today. At European level, it is a residual and mediocre budget that is chronically underfunded.
At this juncture, it is therefore extremely important to discuss the European Union's own resources and the need for a tax on financial transactions at European level, which would allow a modicum of justice in the economy. Europe is now desperate. This is the Europe where general strikes are taking place in Greece, Spain and France, even on this very day. Portugal and Italy will also see strikes next month. We owe Europe, the Europe that is fighting and desperate, a response based on justice, investment and job creation.
on behalf of the EFD Group. - Mr President, this Parliament has joined the European Commission in demanding an increase of almost 6% for the 2011 budget at a time when national governments are proposing significant cuts to their own budgets.
Those who defend the increase argue that extra funding is required to cover the new competences arising from the Lisbon Treaty. In fact, I do not remember having heard - or anybody mentioning at the time of ratification - that there would be any cost associated with Lisbon, or what this cost would be. Not even today do we have a clear idea about what the implementation of the Lisbon Treaty will cost the taxpayer.
It is also alleged that austerity is not the right answer in times of crisis, and that it is necessary to spend more on education, renewable energy, etc. Looking at the underspend for the past few years, it is clear that the EU does not succeed in producing an efficient budget. This failure is linked to the irregularities identified by the European Court of Auditors every year. Yet again, the biggest increase that is being proposed - a 17% increase - goes to the Cohesion Funds, the area where the auditors report the highest number of irregularities.
If I find it stunning that in times of crisis, this EU is looking to increase its own budget, I find it more difficult to explain that the European Parliament wants to double its own entertainment budget. Are we saying that the UK is axing child benefits and university funding, postponing school-building schemes and making other painful cuts just to fund more champagne and oysters for the European Parliament? Is it reasonable for the UK to make military spending cuts while its net contribution to the European Union will increase from around GBP 6 billion to GBP 8 billion in the next couple of years? This is simply unacceptable for the British people.
(Applause from the EFD Group)
(NL) Mr President, when I hear the remarks on the 2011 budget by the Group of the European People's Party (Christian Democrats) and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament in particular, the humiliating feeling comes over me that I do not want to be part of this European Parliament. Whilst the people at home are uncertain about their jobs and incomes, and are waiting for inspiring politicians to economise where possible and invest where absolutely necessary, the Commission and Parliament have actually managed almost across the board to increase expenditure on all kinds of useless and unnecessary hobbies.
Whilst Commissioner Barroso is calling on Member States to economise, his Commission and the European Parliament are increasing the budget for 2011. You cannot take this seriously any more; yet it is happening. This House seems not to realise what really preoccupies the citizens back home. With a single positive exception, it is one grim, grey, costly being.
Ah, some in this Chamber are thinking, it is only that strange Party for Freedom (PVV) that is talking - and it is true, Mr President, that we hold up the mirror and say, 'Is it necessary to squander our citizens' money on expensive official cars, including for private use? Is it necessary to plough money into celebrations whilst Europe is in the midst of a deep economic crisis? Is it necessary to create an expensive External Action Service when all the Member States are perfectly capable of doing that themselves? Is it necessary to keep pointless expensive committees alive and send yet more money to Yemen and the Palestinian territories?'
It is only the PVV. Yet make no mistake: the PVV no longer stands alone in Europe. We fight for the citizen, and want to be a voice in this costly circus. I am proud of my country and its citizens and shall continue to speak out, because it has to be said, and because I want to. Therefore, we shall be voting against the 2011 budget.
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) Mr President, we can tell that the Dutch Party for Freedom (PVV) is an anti-European party from Mr Hartong's argument and from the party's amendments. The PVV also proclaims itself a party that fights crime and wants to send people back to their homeland. My question to Mr Hartong is: how can you do that if you set Europol's entire budget to zero, if you economise the Schengen Information System out of existence, and if you completely cancel the EUR 113 million from the European Return Fund?
(NL) Mr President, many thanks for this question by my fellow Member. As Mr Gerbrandy also knows, counter-terrorism and related policy is a matter for the Member States, and we believe that it does not fall within the competence of the European Union. In addition, as I am sure my esteemed fellow Member is also aware, there has been a huge incidence of fraud within Europol in recent years, which we discussed recently in this House, and this strikes me as reason enough to bring police policy, too, back within the fold of the Member States.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, I, too, have a question for Mr Hartong. I would very much like to know whether, on account of this criticism of the EU finances, his party, which is, of course, currently crucial in the Dutch Parliament in terms of supporting the government, wants the country of the Netherlands, which is also a net contributor, to reduce the net amount it pays?
(NL) That is a very interesting question, and this is also a subject on which there will be a great deal more discussion in this House. The new government in the Netherlands has indeed made reducing the contribution to the European Union a priority, and I am both delighted about and grateful for this. In addition, we shall certainly be providing input to the discussion on this House's multiannual financial framework. Therefore, you can be assured that we shall be very critical of further increases in the budgets for 2011 and subsequent years.
(PT) Mr President, Mr Wathelet, Commissioner, ladies and gentlemen, the 2011 budget which Parliament is proposing is ambitious, intelligent and respects the commitments which it has taken on in a rigorous and realistic way. I am well aware that this intelligent ambition is possible, since the EU budget continues to amount to about 1% of gross national income.
This budget also clearly demonstrates the need to revise the multiannual financial framework, given the tight margins for its items, and particularly for items 1A, 3B and 4. It is also clear that a debate on the need for new resources for the Union budget is urgently required.
The implementation of policies and programmes agreed by the EU institutions is assured, against the will of the Council, which is proposing swingeing and arbitrary cuts in both payment and commitment appropriations that are not in accordance with financial and budgetary management. Worst of all, they call into question the implementation of initiatives and investments which constitute gains and added value for the EU.
It is just as well - and congratulations to the rapporteur - that we are making a priority of policies concerning young people, education and mobility. We have increased funding for the lifelong learning programme, the PESSOA programme, the programme for the mobility of researchers, the Erasmus Mundus programme, and the Competitiveness and innovation framework programme. As for the mobility of youth employment, I would like to emphasise the pilot project in which I was personally involved: 'Your First Job Abroad'.
Moreover, I cannot neglect to stress Parliament's objective of legislative excellence, which was combined with accuracy, as evidenced by the cut of EUR 25 million in this budget compared with the initial proposal before the meeting with the Bureau.
Mr President, first of all, I should like to thank the rapporteurs for the work they have done on the budget. Every budget is difficult, but against the backdrop of cuts in Member States, perhaps this budget is more difficult than normal.
Indeed, the coalition government in the UK will tomorrow announce savage cuts of around GBP 83 billion which will affect every single person in the UK. We believe that is too quick, too soon and too much.
We all, however, know we have to be careful with EU spending and therefore we need to make sure that the EU spends its money wisely. We also need to ensure that the EU and the European Parliament are able to carry out their responsibilities and that we are able to fund our priorities - priorities such as the Structural Funds and research and development which benefit individuals, communities and SMEs right across the EU. All these things will also help us grow our way out of deficit and debt. These items should not be seen as unnecessary spending, but as investments in our future.
Whilst Member States want to cut their way out of the crisis, we believe we can help create a different strategy: a strategy based on growing our way out of difficulties such as debt, deficit and growing unemployment. Because we need to find funding for these priorities, we need, of course, to monitor unnecessary spending and administration costs. When extra spending is justified, we should support it. Let us remember that some of the extra expenditure the EU now has is the result of decisions supported by Member States, such as the External Action Service and the creation of three new financial governance agencies.
Where spending is unnecessary, we should oppose it. This is true for the general budget, as well as the budget of the European Parliament. The rapporteur has already given some examples of areas in which we have made efforts to make savings in Parliament's budget. I will just give one: releasing the reserve on the second tranche of EUR 1 500 per Member per month. We need to get the full costs involved in employing extra staff before we consider releasing the reserve, and I would hope Members would support that view.
I would also hope that when they vote tomorrow, Members would look at every single amendment carefully to ensure we have the right balance between investment and carrying out our responsibilities as a Parliament, and careful public spending. I am sure every Member would want to ensure that the EU adds value to Member State spending, as well as to individuals and communities.
Finally, I would hope that in the conciliation meetings, the Council will recognise that it needs to look not just at cuts, but also at investments and growth for jobs right across the EU, which we desperately need.
(SV) I would like to thank the rapporteur, who has done an excellent job. I would also like to thank the rapporteur for the Committee on Budgets, who led the negotiations extremely well.
These are difficult economic times we are experiencing at the moment, a fact to which my fellow Members have borne testimony. On behalf of my group, I was responsible for what were termed 'other parts of the budget'. In difficult economic times, it is easy to end up with a symbolic debate on Parliament's own costs and cost increases. It is easily interpreted as populistic, but as my fellow Member from the United Kingdom pointed out, while assistant costs and the costs of the President's representation are certainly not especially large if we consider the big picture and the EU budget, they do have a symbolic significance. We should probably look at our own costs and refrain from increasing them during difficult economic times.
With regard to the draft budget in general, I would like to express my criticism of the Council. I understand that the Council wanted to make certain cuts in this year's budget. It is completely logical for us not to want a 6% increase, for instance, but, at the same time, it is not particularly consistent of us to make cuts in research and development and innovation when, as recently as last spring, we agreed, together, on the Europe 2020 strategy, in which these areas were the key focus. Thus, the Council's priorities for the 2011 budget seem to be somewhat illogical.
Finally, with regard to the debate about own resources, there are many of us in the Group of the Alliance of Liberals and Democrats for Europe who very much welcome this debate. It is necessary. We are currently having a kind of arm wrestling match over the financing of the budget, which is not particularly constructive. It is good that we can now discuss other models for safeguarding the future EU budget.
(FR) Mr President, the 2011 budget is the first Union budget under the new provisions of the Treaty of Lisbon. Our rapporteurs have done some very good work on behalf of the European institutions, for which I thank them. Our Parliament has managed to resist the pressures to impose budgetary austerity at the expense of our priorities, particularly in the area of sustainable development. We welcome some of the amendments that have been approved.
As a Corsican Member, I therefore welcome the fact that European funds are henceforth available to the threatened languages in Europe, regardless of their status within their Member State. We believe, also, that this EU budget raises debates which are essential for the future of Europe. The vote in favour of the 2011 budget is, as far as we are concerned, a first step. Parliament's work is only just beginning.
Firstly, we must make our new powers work. The Commission and the Heads of State have received interesting signals in this respect, notably concerning the ITER project.
Secondly, we must initiate a discussion, and consequently establish a balance of power, for our resources to be increased on the occasion of the forthcoming multiannual financial framework for 2014-2020. We need the Union to have its own resources such as a tax on financial transactions or the introduction of a European carbon tax.
The 2011 budget therefore introduces debates explicitly, even if they are only written in symbolically. Through this budget, Parliament has taken the measure of its new responsibilities and is preparing for debates which will determine the future of the Union.
Mr President, the 2011 EU budget is the first to be prepared under the Lisbon Treaty, but it is not the first in the age of austerity. The global financial crisis has revealed the deep structural weaknesses of the European development model, based on high taxes, high fiscal redistribution, inflexible labour markets and unnecessarily extended welfare provisions. Now it is time to rethink and restructure fiscality, not only at the national level, but also at the European one.
The 2011 EU budget shows some signs of austerity but does not go far enough in structural change. This is related to the fact that many people think that quantity is quality, namely, the bigger the spending, the better its impact on the European economy and society. Moreover, they demand additional funds because the Lisbon Treaty and the Europe 2020 strategy imposed new mandates on the Community.
But there is a fundamental misunderstanding in this concept. The EU budget is small compared to national ones - and rightfully so. It does not need to grow in order to perform its functions. What matters most is the structure of the budget and the effectiveness of spending. Sharp focus on innovation, R&D, higher education, selected areas of energy transport, agriculture and rural development will do. Our budget is completely dissimilar to national budgets, which have very little discretionary spending. We do have a lot of discretion. The EU budget should be regarded as a capital budget, rather than a current one. It should focus only on investments in the common European future.
That is why our group feels strongly that the EU budget does not need to grow. It never substitutes the national budgets representing national sovereignty. There is no need for an EU-wide tax. Taxes at the EU level would not substitute, but inevitably supplement, national taxation, increasing further the tax disadvantages of the European area compared to the rest of the world.
The ECR says no to bond issuance as well. Debt securities imply debt and would open the door to deficits building up debt. We have enough debt at the national level and even more unfunded liabilities. We do not need additional layers of debt which would destroy the future of European youth and make Europe's terminal decline irreversible. The ECR agrees with the priorities of the 2011 budget as stated by the rapporteur - youth, education and mobility - but, if we take these goals seriously, it logically follows that what our young people need is definitely not a greater fiscal burden in the age of adverse demographics, but more solidarity and investment in our common future.
(PT) Mr President, Commissioner, this budget, just like the others, is determined by the limits of an extremely tight multiannual financial framework which, in practice, derails any possible economic and social cohesion. An urgent mid-term review of this financial framework is therefore needed, as others have said here. However, the proposed budget again falls short of the amount agreed in the multiannual financial framework. Faced with the ever-worsening crisis, unemployment and living conditions for millions of people, all of us are thus once again aware what the much-vaunted European solidarity really means for some.
Either the budget is a tool for solidarity, reducing inequalities, promoting economic and social cohesion, employment and social progress, and thus serving the interests of workers and the people, or rather it is a tool for inequality, furthering neoliberal causes, job insecurity, unemployment, foreign interventionism and war, and thus an affront to the interests of workers and the people.
This is also the message pervading the growing struggles throughout Europe. At the very outset, the smallness of this budget compromises its redistributive role, makes it devoid of justice, and exacerbates the pernicious effects of the policies that the EU has been pursuing.
Hence, we would like to say that there is an alternative to this budget, and one that is not only possible, but also increasingly necessary. To this end, the various proposals that we have made include the creation of a European programme for employment and sustainable development, affecting 1% of EU gross domestic product, with additional capital from the Member States. The aim of this would be to achieve real convergence, promoting the potential of each country, the sustainable use of its resources, investment in production and the creation of jobs with rights.
(NL) Madam President, the economic crisis has forced us to economise, as is very clear from the Member States' budgets. The European Parliament, on the other hand, is opting to increase the European Union budget for 2011. There is no justification for the fact that the rapporteurs at a high political level are still being accused of proposing excessively low amounts of money.
In addition, Parliament has been expressing its wish for the European Union to be more independent in the collection of its own resources. The principle of Member States financing the European Union is thus under fire. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is proposing a financial transaction tax (FTT), the proceeds of which would go to the EU budget. However, an EU tax would be undesirable. If a tax on banks were to be introduced, the proceeds would have to go towards paying off the high levels of public debt in Member States. After all, it is they who have had to spend large amounts of money on bailing out the banks.
(DE) Madam President, ladies and gentlemen, the EU budget for 2011 represents a challenge for everyone: Parliament, the Council and the Commission. Since the entry into force of the Treaty of Lisbon, the European Parliament has had more responsibility and more legislative work. First of all, I would point out that the EU budget currently amounts to a little over 1% of GNI.
I would like to comment on three points in particular.
Firstly, the EU 2011 budget has set priorities, which need to be strengthened in light of the economic problems throughout Europe following the structural crisis of recent years. Above all, the reduction in the current level of unemployment in Europe must remain at the centre of our efforts, for example, through investment in the economy, industry, tourism and energy and climate policy, and by safeguarding existing jobs and creating new ones. In this regard, I am thinking, in particular, of the priorities of youth, education and mobility. We must give our attention to programmes like the lifelong learning programme or the Youth in Action programme. They support the EU strategy for economic recovery and the EU 2020 strategy. With better education - particularly education that provides them with qualifications - considerably better opportunities on the labour market will open up to young people. Erasmus not only facilitates the acquisition of languages, but also mobility - which is essential in an age of globalisation. However, with regard to mobility, young people are also required to take responsibility, and this programme ought to be utilised a lot more.
Secondly, the main goal of the common agricultural policy must continue to be to maintain market stability and food security.
Last but not least, my third point is that money is tight in these difficult economic times. As I have said many times before, we need to streamline bureaucracy in every possible area, and we need to find synergies with the Member States and utilise them.
(FR) Madam President, Ministers, Commissioner, by adopting these amendments to the draft budget for 2011, the Committee on Budgets wanted to act responsibly. We understand, Minister, the positions of governments.
In all the countries, brave and unpopular policies are being implemented to reduce deficits which have become unacceptable. The European Parliament has lent its support to these policies. In a context such as this, we cannot ask Member States to increase their taxes or their debt to fund a significant increase in the European budget.
Thus, for the first time in 20 years, the European Parliament will not vote for any amendment that exceeds the ceilings of the current financial perspective. Similarly, where the Council has reached a symbolic increase of 0.2% of commitment appropriations, the Committee on Budgets proposes 0.8% in current euros, that is, a reduction in volume. As for payments, Minister, the European Parliament will listen carefully to the Council whose clear message has been understood.
In return, the European Parliament expects a similar sense of responsibility on the part of the Council. The Treaty of Lisbon confers new or greater powers on the European Union: a common energy policy, a common foreign and security policy, a common immigration policy, a common space policy, etc. Would it be responsible to have the citizens believe that these policies are to be implemented without devoting a single euro to them before the second half of this decade? The ambitious Europe 2020 programme was adopted unanimously last July by the European Council. Is it responsible to turn up six months later without the slightest idea about how it will be funded? We observe that the financing of the European budget by levies on national budgets has led today to a political and financial deadlock. Would it be responsible to refuse to develop this system further?
In our view, negotiations on the 2011 budget, the first budget under the provisions of the Treaty of Lisbon, should also be accompanied by a political agreement to guarantee the future funding of the Union's policies, agreement on a review of the financial perspectives from 2012 to supplement the funding of projects already under way, such as ITER or Galileo, and to start to fund new powers from the Treaty of Lisbon and the priorities of Europe 2020, along with agreement to open the debate on the reform of own resources. Parliament called for this reform three years ago. We are pleased that the Commission is taking some timid first steps in putting on the table some of the possible options.
Let us agree to work on this together, between the three institutions with the help of the national parliaments. We need an agreement on the procedure and a timetable within this global agreement which, like the Council, we are advocating passionately.
(BG) As my fellow Members have already mentioned, the European Union's 2011 budget is being approved using a new procedure on which the European Parliament and Council must find a common consensus. The European Parliament fully recognises this particular point.
During the discussions in the Committee on Budgets, we adopted a very responsible attitude and we did not do what is the most normal thing for every single member of every parliament to do, which is to ask for more resources, as we then come into conflict with the representatives of the executive.
On the contrary, we recognised that in the climate of an economic recession where national budgets are under the constant pressure of restrictions, the European Union's budget must set an example on this. The appeal from Member States, which reflects that from European citizens, is for every opportunity to be found for prudence and greater efficiency when spending public resources.
We found every opportunity to increase efficiency. The outcome of this is what we proposed. For the first time ever, the European Parliament is being so responsible right from the start of the budget debate. At the same time, I expect that the Council will also assess its positions once again.
We must not forget that there are limits to increased efficiency. A reduction in resources means a reduction in political ambitions. What kind of signal is the Council giving by proposing a drastic reduction in resources in paragraph 1a? These are the resources specifically intended for innovation and smart growth, which also provides the basis for all the national programmes for exiting the recession and for the Europe 2020 strategy.
How can these objectives be achieved with the budget being reduced? This means in practical terms that we are rejecting a number of Europe's priorities. When are we honest with European citizens? When the Council officially announces new policies, grants European institutions new functions or when it is not agreed for resources to be reduced?
During recent years, the European budget has been an increasingly smaller part of the EU's economy. At the same time, there has been an increase in the number of functions invested in the European Union. Consequently, this raises the issue that the budget is a basic instrument for achieving certain political objectives. It is not an end in itself. The European budget provides added value to taxpayers. It achieves much more than can be achieved with the same resources if they are spent by 27 Member States.
A direct connection cannot be made between European and national budgets. The current reduction in expenditure in national budgets is a consequence of their increase last year. This did not happen with the European budget, which is much more stable.
(DE) Madam President, I would like, in particular, to thank the two rapporteurs. As many fellow Members have already said, it would seem that we are using the equation 'more money equals better policies'. However, I believe that precisely the opposite is true, in other words, that better policies justify more money. It needs to be the case that the money we make available is spent in an efficient way. Regarding that as an essential criterion, together with the corresponding controls, will also lead to success. There is no point in us financing sacred cows such as the agricultural budget and structural and cohesion policy if we do not, at the same time, reform and modernise them. Many of my fellow Members have said - and I absolutely agree with them - that we need to focus on the areas of research and development, renewable energies, energy security and educational mobility.
With regard to the subject of discipline, allow me to return once again to the agreement reached in Deauville, because discipline is something that we must also expect from the Member States. The news service AFP quoted a French representative: 'There are Ayatollahs in Germany who take a Prussian hard line on such questions', he said, referring to the unyielding position of the German Government. Personally, I doubt that the French representative of Europe has such a savoir vivre belief that money that we do not have should be given out freely and future generations be made to pay for debts incurred today. I cannot believe that that is what the Member States want to do, and it is also high time we demonstrated that in the relevant budget negotiations by showing the discipline that we called for and displayed in May.
Madam President, congratulations to the rapporteurs in what are very trying and difficult financial circumstances, as we have heard in the debate this afternoon.
At a time when the British Government is proposing the most wide-ranging budget cuts in a generation we, as Conservatives, have been calling for a freeze on European spending. We believe that the European Union budget must be used to add genuine value in areas such as securing economic growth now, and recovery in the future, stability in the EU and around the world, reducing global poverty and fighting the shared challenge of climate change.
Furthermore, we have tabled amendments to the budget resolution where we want clarification in three specific areas: on the costs, for example, of Parliament's external offices in the Member States; disquiet about non-governmental organisations' funding, on which we would like a report from the European Commission; and last, but not least, the generous pension arrangements in the Staff Regulations, including those for retiring Commissioners. These are issues on which we want clarification in the months ahead.
With regard to the broader view, we have had a press release from the European Commission this afternoon.
Firstly, we believe that this is not an opportune moment to think about additional own resources in the midst of the worst financial crisis in the last 70 years.
Second, Mr Commissioner, while saying 'yes', we need more flexibility, and 'yes', we want to have more emphasis on the results and the inputs, how is that compatible with calling for a 10-year financial perspective when we see the results of a mid-term review are entirely fruitless in this kind of exercise that we are going through? We cannot set figures in stone ten years ahead when we do not even know what the European economy is going to look like in two years.
Lastly, as far as my country is concerned, our net contribution is rising by 60% in the next two years, but we have had no concomitant change in the CAP. Why should it be any different this year? We should be calling for a net cap on our contribution until we have a fair system for the EU budget.
(EL) Madam President, we know that the EU budget is the main tool used to implement political orientations and priorities. We also know that the nature of the budget is dictated in essence by the financial framework 2007-2013. Thus, from a political point of view, it is an inflexible tool. However, what we fail to grasp - if I may say so - is the following absurdity: throughout the biggest of financial crises, to which families and workers, small and medium-sized enterprises and young people have fallen victim, all the proposals made, from the Commission through to the Council, are confined to incentives for private sector companies. All these years, surely it is the dogmatism of the so-called free market and the ambitious Lisbon strategy which have been to blame for acute unemployment and the increase in poverty and underemployment? Where have we got all these years by putting the focus on equipment and a strategic approach to international regulations, which is maintained in the proposed budget? If the existing model is a failure, why not propose bold social change?
Finally, I should like to draw your attention to the problem of the people who went missing in Cyprus following the Turkish invasion and events between 1963 and 1967 which led to the partitioning of the island. We welcome the fact that the European Parliament has again approved an appropriation of EUR 3 million for the Committee on Missing Persons in Cyprus. This will be a matter for both Turkish Cypriots and Greek Cypriots. However, I must stress that Turkey needs to allow the fate of our missing persons to be cleared up in a systematic and dedicated manner and to provide all the information which is classified as military secrets.
(NL) Madam President, I represent in this House the population that makes proportionally the highest net contribution of taxpayers' money to the European Union. Each Fleming makes a net contribution of approximately EUR 290 per annum to safeguard the functioning of the European institutions. We Flemings are the champions among European taxpayers.
Therefore, I consider it particularly unacceptable that, as early as the first paragraphs, the present report wags a finger at people who dare to ask questions - justified questions - about the magnitude of the European Union's contribution and about the benefit of much of the European Union's expenditure. It is anything but certain that taxpayers' money is spent any more efficiently at European level than at levels closer to the taxpayer; indeed, the reverse is true.
The way in which the EU administrative colossus is still being enlarged is also unacceptable as far as I am concerned, particularly now that princely salaries and allowances are being paid in all those European institutions. This is not to mention the European subsidies; for example EUR 1 billion per annum for NGOs, to whom scarcely any efficiency criteria apply.
All the EU Member States face having to make huge fiscal efforts and economies. We might expect much greater efforts on the part of the European Union, but evidently we consider ourselves a cut above the riffraff. This is yet another missed opportunity for Parliament and the European Union.
(DE) Madam President, with regard to what Mr Vanhecke said, I am tempted to say what a low insurance premium this is for Flemish EU citizens, because the EU guarantees peace, freedom, prosperity and hopefully also respect and tolerance for everyone in the European Union.
We are debating the 2011 budget at a time when we are consolidating public budgets. Even though the structure of the European budget is not, of course, at all comparable with the structures of the national budgets, we also need to be restrained, and we must nevertheless talk about areas of focus for the future. This is indeed where the balancing act lies. The refusal of the Commission and the Council to carry out a review and revision would de facto result in a late entry into force of the budgetary aspects of the Treaty of Lisbon. At a time of globalisation when it is a question of the economic and political survival of the European Union, this is not an adequate response to questions concerning the future. In the conciliation, we will finally have the opportunity, I hope, to talk sensibly and equally about added value and subsidiarity, about positive and negative priorities and, at the same time, about the urgent political requirements.
Alongside this, we also need to discuss adjustment of the budgetary interinstitutional agreement (IIA). We need to agree on a procedure for how we will, in future, discuss and decide on the multiannual financial framework together. We need more flexibility on the basis of points 21 and 23 of the IIA. Furthermore - my apologies Commission - if your document states that the utilisation of the EU budget for the stability mechanism represents an innovative use of the EU budget, I would say that, in principle, this represents a circumvention of Parliament. That is something that we will also have to work on.
I have a final and very important comment to make to the Council. You are complaining that we have made reductions in connection with ITER. However, we want a reliable multiannual solution for ITER, but you should not complain about current cuts while the management structures of ITER are poor. This needs to be sorted out first and then we will find a sensible solution, but not one that is divided into small portions and distributed over three years.
(ES) Madam President, we implement new policies, we accept new challenges, we make commitments to third countries, but when the moment of truth comes, you do not want to fund them with fresh money.
It seems that the instructions from the Council and the Commission are to look after the new priorities but cut the previous ones. We do not agree with this attitude. Moreover, I believe that it can only have two explanations: either there is a lack of responsibility for the actual decisions that have been made, or we could believe that there is an anti-European feeling that is more or less disguised.
To those in the first category, I would say that when one accepts a commitment, one should then fulfil it. We cannot, therefore, agree to the most recent need being dealt with 100% while we forget about those which are apparently less current.
As for those whose sole objective is to cut the European Union budget, I would ask them to think twice. I know that some people are doing this because they do not believe in European integration. In fact, some people, as we have unfortunately seen in this House, do not like the idea of building anything together. They prefer to work for themselves, without caring about their neighbours. However, for now, they are in a minority.
In any case, the Conciliation Committee will have to take a decision, and we agree on the fundamental issues. We, too, want to finance the international thermonuclear experimental reactor (ITER). The question is, how? Do we fund the new priorities by cutting the previous ones, as the Council and Commission want us to do, or do we do it properly?
We reached an agreement and found EUR 1.8 billion for the European Economic Recovery Plan. Why do we now have to cut the framework research programme in order to fund the ITER? Let us be consistent.
We cannot announce the Europe 2020 strategy amidst a great deal of hype, seeking sustainable growth from an economic, social and environmental point of view and attempting to achieve what the Lisbon strategy failed to achieve, and then immediately go on to cut, for example, research expenditure, in order to fund other research expenditure. They are justifying this to us by saying that we are in an era of cuts.
However, the thing is that they cut the budget every year, and the current financial framework was adopted in 2005 when we were in a period of economic boom! That is why we are arguing over a few hundred million euro: because of their lack of ambition in 2005 and because we are in a period of crisis.
They should not tell us that the treasuries of the Member States are going to go bankrupt due to the efforts that we are asking for. I just want to point out that we are talking about a budgetary effort equivalent to 0.003% of the Union's gross national product. I think that is quite acceptable.
(FI) Madam President, Commissioner, while this budget has been going through the process of being drafted, we have heard from several quarters that the European Union should be tightening its belt in view of the current economic maelstrom. We cannot, however, content ourselves with a recession budget, in which we would have to go back on our common commitments, and possibly our international commitments too.
What is especially worrying about the Council's cuts has been the fact that they are targeted, among other things, at research and development, as mentioned previously. Just because the Member States want to see economic growth and less public debt, that does not entitle us to let our priorities go to waste. While the storm rages, we need to be able to look to the future more determinedly. This has proven to be a good formula in my own country, Finland, for example.
The Lisbon objectives mentioned the figure of 3% of GDP as the target for research and development. At present, it stands at around 1.9% in the EU as a whole. An increase of 1% has been estimated to create up to several million jobs. We thus have every reason to try to achieve this very important and ambitious target.
In my view, the 2011 budget, which is being put to the vote tomorrow, shows that the Committee on Budgets thinks it important that we also try in future to create growth via the regions. That is why the Council's cuts in regional development are completely untenable. I would hope that the Council also appreciates the importance of regional policy and its strong link to the Europe 2020 strategy.
(CS) I would like to make three comments on the preparation of the European budget for next year. In my opinion, we must try to take the following action. First, the European Parliament must take into account the real economic situation in the Member States - the fact that, in most states of the European Union, the economy is either declining or stagnating, and that in only a few countries is it growing. We must bear this fact in mind, and we therefore cannot ask for an increase in European spending in a situation where resources are scarce. Second, the European Parliament must continue the tradition of balanced management of European budgets. It is good that we have balanced budgets, and that we do not have to face the necessity of bailing out our debts like almost all the Member States. Third, the European Parliament should discuss the budget in such a way that we can proceed to approve it as usual at the final plenary session before Christmas. The certainty of the approved budget is important for economic stability in Europe, and we should be able to support it in this way.
(IT) Madam President, Mr Wathelet, Commissioner, ladies and gentlemen, I would first of all like to thank Mrs Jędrzejewska and the other Members for the excellent work they have done in recent months, which has made it possible to define a position on the 2011 budget - first, the Commission's budget and, tomorrow, Parliament's.
In my view, the starting point for European action on the budget must be the concept of European added value, which, as you know, means that Europe's spending must generate clear, visible benefits for the Union and its citizens. In that respect, it should be emphasised that the introduction of new policies and the enhancement of powers already recognised throughout the Union, such as the results of the entry into force of the Treaty of Lisbon, have made it plainer than ever that an adequate budget is needed.
I therefore believe that the European budget should remain large enough to achieve results that could not be accomplished by means of any other spending at national or local level. That is even more important at a time of crisis like now, when the Member States are committed to the difficult task of keeping spending under control and balancing their own budgets, and when the Committee on Budgets has given ample proof of its careful and responsible policy by keeping within the limits of the multiannual financial framework for the first time in 20 years.
Parliament has decided to follow the Commission's initial position in many respects, while also providing for a number of increases to finance its own priorities proposed since March 2010, such as youth, mobility, research and innovation. It has therefore eliminated the cuts proposed by the Council, which were often applied indiscriminately and even in key budget lines, as in the case of the accounting clearance under heading 2, revealing a lack of clear, reasoned political decision making underpinning the proposal.
I also believe the budget for the common agricultural policy (CAP) needs to be kept at its current level, particularly in view of the next revision of the CAP, due after 2013, which will require an adequate level of funding in line, therefore, with the amount provided in the current budget.
Madam President, I do not know what really happened, but I would like to speak as a draftsperson for the Committee on Industry, Research and Energy (ITRE). I am very happy to offer the PSE Group time because this is a rare case when the European Socialists, the ITRE Committee and the Committee on Budgets unanimously agreed. So I can speak as whatever. The unanimous agreement is there.
Regarding Chapter 1a and Chapter 5 on R&D management, we all think that it is just not acceptable to have the cut Council introduced compared to the Commission draft proposal. Cuts are simply not acceptable in the fields of economic recovery and economic stimulus, any policies regarding entrepreneurs and SME policies on the Digital Agenda, innovation policies, R&D policies, space policies and programmes like ITER.
The budget has to be in line with the fine words of our treaty and of our policies like EU 2020, the great Innovation Union, digital access to all, the Next Generation Network, and so forth.
Our words have to be in line with the numbers provided in the budget. So the budget has to be in line with the challenges of the global world in the 21st century.
We can stop Europe, but we cannot stop the world developing and there is therefore unanimous agreement in our committee - first, to ask for the budget to be restored to the Commission proposal - which was already a compromise because we would have needed more - and then, to find additional resources for the new policies under the Lisbon Treaty, namely the space policy and ITER.
The show must go on. We are prepared, in the conciliation procedure, to find a compromise which is best for European citizens living in the 21st century.
(NL) Madam President, my party does not see any need for the budget for 2011 to be any larger than the one for 2010; it is not necessary. What we do want, however, is for the funds to be spent much more shrewdly, in a way that enables us to really achieve European added value.
Unfortunately, the Council has not done so. On the contrary, it has maintained the very areas where the future does not lie - agriculture and cohesion - and is economising on knowledge, innovation, sustainability and energy: the very investments that will determine our competitive position in the future. I am not surprised, therefore, that no less than seven Member States voted against the Council common position.
As you all know, the budget is cast in stone and we, Parliament, have virtually no flexibility to shuffle things between chapters. The Council, too, has already complained about this. It is also very regrettable that the review of the current financial perspective is only ready today, much too late to introduce that flexibility. The result of all this is that, as far as I am concerned, Parliament has no choice. We do have to increase the necessary investments in knowledge, innovation, sustainability and energy, resulting in a larger budget; but the Council leaves us no choice.
Finally, Madam President, we need to be given our own resources, as that is the only way of inducing the Council to change its mind.
(PL) We are talking about the new European Union budget in the context of the crisis of public finances in very many Member States and in the context of very serious cuts in national budgets, so it is not strange that we are also looking for such cuts in the Union budget. I would just like to draw attention to the fact that the most effective and the strongest anti-crisis instrument which we have available is the common market. A sustainable common market can be achieved faster by using investments in the area of cohesion policy and with structural investments. Therefore, please do not seek cuts in those areas where we are not dealing either with social aid policy or with the squandering of money but with investments which are helping us to gain all the benefits from the common market, a market which we enlarged in 2004 and 2007.
There is one more thing. We are talking, today, about the new budget in the context of building diplomatic institutions. Please do not expect that MEPs from Central Europe will lend unconditional support to an increase in spending on the External Action Service in a situation when their interests and their countries are not going to be equally represented in these new institutions.
(DE) Madam President, Mr Wathelet, Commissioner, ladies and gentlemen, in the 2011 budget, the most important thing is public opinion in the Member States, and we must give the Council credit for that - you have done very well in this regard. You presented a figure of minus 2.77%, but that is pure nonsense to the national parliaments that are unfamiliar with this. In other words, you have made cuts where there was too much money on the line anyway, and afterwards the European Parliament, which is trying in good faith to cancel these cuts, becomes the villain, so to speak, and gets the blame for this. That is all rather ingenious, but much too transparent for you to be able to succeed in this. As a member of the Committee on Budgetary Control, I cannot see any sign that the Council is interested in an EU budget that is better in the long term. Where then is our joint monitoring and where is our joint budgetary control? As far as the Council is concerned, that is not working out.
I would like to request - and here I am appealing to my fellow Members in particular, because tomorrow we will also be talking about the reserves - for us to refine our control mechanisms. My concern here is, above all, the administrative budget, simply because the focus is always very heavily on this in the Member States, too. Since 2007, we have had screening of staff in the area of administration and in the area of coordination. We must continue to carry out this screening. We have once again created a reserve for this. The Commission has 100 official director-general posts - 100 since the summer. According to its own benchmark, however, it is only permitted to have 87. Another reserve will serve to demand that the Commission go back to its own figure of 87. We have said that we need better monitoring of the implementation of EU law in the Member States, because compliance with the law is a cornerstone of the European Union. There is also a reserve for this. We need to ask ourselves what will become of the Directorate-General for Development with the establishment of the External Action Service, and what will happen to the EuropeAid Cooperation Office? Many people are sitting around there, and if we are not careful, just as many people will still be sitting in the delegations from the Commission as from the External Action Service. So far, we have only achieved an increase in efficiency in the External Action Service of 1%, whereas the target is 10%. Here, too, we would have a rewarding joint task, which I warmly invite the Council to carry out.
(DE) Madam President, Mr Wathelet, Commissioner, I believe that we are all agreed, even the gentlemen and the few ladies among the Eurosceptic to anti-Europe fractions of this House, that the EU performs important tasks and that the performance of these tasks represents European added value, because the nation states either cannot perform them or the final beneficiaries would not receive this money from the nation states. The latter scenario is due, in particular, to the fact that the Member States would not invest savings, but would have to use them to reduce debt, whereas the European budget is largely an investor. Thus, if we want to achieve the goals that are set here every week, we need an ambitious budget, and that means not less money, but more money in future. In this connection, I believe it is important to emphasise that the national budgets and the European budget are complementary to one another.
The Council and the Member States behave as if money that goes into the European budget more or less disappears into a large black hole. That is not the case; it is invested in goals that we have previously agreed on here. We therefore also need, as Mr Böge proposes, a critical examination of the medium-term financial programme. This, of course, can only serve to show that the Council cannot say 'yes' to the Treaty of Lisbon while, at the same time, putting forward one or other project for financing and then saying: but you will not get any money for its implementation. If it is not possible, then we will resort to the necessary deletions of the budget lines that Parliament does not regard as priorities.
Ladies and gentlemen, we will have this discussion again and again while the EU does not have sufficient funds of its own. What is important - no, essential - is that these own resources do not impose an additional burden on normal wage earners. As a Social Democrat, I am in favour of the introduction of a financial transaction tax, because in general, this will not affect normal wage earners and it will help to put the brakes on the financial market. We firmly believe that those who triggered a crisis, the like of which we have never seen before, and the costs of which we all have to pay out of the public budgets of our own Member States, should be called on to compensate for these losses.
(CS) All levels of government, starting with local authorities, must save. All European governments, without exception, are being forced to reduce state spending. This applies not only to the much-discussed situation in Greece, which has managed to reduce its budget deficit for the first six months of this year by 46%, but also to the Czech Republic, Germany, Ireland and all the others. Incidentally, the European Commission itself frequently says to the Member States: 'Tame your public finances quickly!'
I therefore consider it quite unreasonable that, at a time of persistent economic crisis, the European Commission has proposed once again to increase the European budget for 2011. After all, Europe must save too. For obvious reasons, of course, there is no agreement on where to make savings. In my opinion, it should not be in regional policy, but rather in European administration, promotional costs and costs relating to the Brussels bureaucracy, which come to almost 7%. It is administrative expenses which traditionally lead to most disagreement, and in this respect, unfortunately, my perception is different from the majority in Parliament.
(FR) Madam President, to act on the decision by Parliament, last week, to refuse to grant budgetary discharge to the European Police College (CEPOL) for 2008, Parliament will now strengthen its position by freezing part of CEPOL's budget.
We shall endeavour to ensure that the reserve proposed by the Committee on Budgets reaches its target. In other words, we shall endeavour to ensure that a portion of the CEPOL budget is unfrozen depending on the answers that the agency provides to our requests in the demand for discharge. Our vote on Wednesday is therefore a further tool available to Parliament to oblige the College to provide proof of its reliability.
I would like to point out at this juncture the 610% increase, in the period 2000-2010, in additional contributions to decentralised agencies. The contributions have thus increased from EUR 95 to 579 million, even though staff numbers of those agencies increased by around 271%. In 2000, the agencies employed 1 219 persons and today, they employ 4 794 individuals.
While Europe is facing budgetary constraints absorbed at national level, the rationalisation of agencies in terms of powers, effectiveness and evaluation of their remits should be broached and Parliament must bring forward proposals. The question, today, is whether CEPOL, under current circumstances, should continue to exist.
As politicians, we must define the European rules so that the budget allocated to the Community agencies is spent as effectively as possible.
(IT) Madam President, ladies and gentlemen, it is very important to make a success of this budget procedure, not just because it is the first budget under the Treaty of Lisbon, with a new procedure and new functions for the European Union, but especially because it comes at a crucial time for the future of Europe, affected as it has been by a severe crisis.
Faced with the crisis, many governments think of an economic governance model based entirely on stability mechanisms, which means cutting their national budgets and perhaps also the European budget. We, on the other hand, think that a stronger European budget, supported by own resources and also a financial transaction tax, is a precondition for effective European economic governance and for greater discipline in national budgets. We must therefore decide which way to go, and to that end, the amendments that the President-in-Office of the Council has considered inappropriate are, in fact, extremely important.
However, the greatest disagreements concern the figures, of course. In this respect, I would urge the Council to make up its mind, because it cannot want to keep strictly to the margins and, at the same time, expect Parliament not to bring its own priorities into play. The Treaty of Lisbon is quite clear on this: the Council is paramount as regards the quantity of spending, whereas Parliament has the last word on the quality of spending. Thinking about heading 4, we are not against increasing funding for the common foreign and security policy (CFSP) or for the Industrialised Countries Instrument (ICI+), but we do not want it to be at the expense of our priorities: first Palestine and then development cooperation.
The Council therefore has three options to choose from: it can accept Parliament's priorities, or it can agree to a revision of the margins, or it can accept greater flexibility of the budget and in the budget, in the knowledge that Parliament will stand united in defence of its prerogatives and priorities.
(PT) Madam President, Minister, Commissioner, the economic recovery of Europe can only be achieved through an ambitious budget that strengthens key areas like education, young people, and scientific research and innovation.
I am pleased with Parliament's 2011 draft budget, which is being discussed today, as it dwells precisely on the stated priorities, and I congratulate the rapporteur on this. For the first time, Parliament is on an equal footing with the Council on these matters. This is the first budget following the Treaty of Lisbon. For this reason, and due to the crisis that Europe is experiencing, it is important that the reconciliation process is successful.
It is vital that the EU is given a budget for the implementation of priority areas and the new powers that were bestowed upon it by the treaty, such as energy, space and foreign policy. It is important to fight for our convictions; for a budget that is visionary in a time of crisis. Parliament's proposal reflects this ambition. Only by strengthening these areas, such as science and innovation, and by contributing to economic growth and to more and better jobs can we make Europe a more attractive place to live and work.
(FR) Madam President, ladies and gentlemen, as our debate again shows, we are all in agreement on one thing: the more Europe enlarges, the greater the powers entrusted to it, the more it displays its ambitions and the fewer resources it has to bring them to fruition. So everyone agrees on the diagnosis, but clearly we are not in agreement about what we need to do to extricate ourselves from this financial deadlock. As what was short-term has lasted, the Union budget has become a prisoner of national contributions, which make up almost 75% of its resources.
Today, if we decided to raise the expenditure ceiling to the maximum threshold allowed by the treaties, this would mean an additional levy of more than 5 billion for countries like France and Germany. Everyone here clearly agrees that this is not possible. It is not a question of stepping up discipline, as it is the people and, principally, the poorest people who pay the highest price for the consequences of these national austerity policies.
Considering that the financial sector bears the main responsibility for the crisis and explosion in public debt, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament proposes that a line of 'own resources' should be created funded by a financial transactions tax; this proposal was rejected within the Committee on Budgets by the right, which may make up for it tomorrow and bring its actions into line with the numerous statements they have made to the media in favour of this measure.
It is a little more than two years since the fall of Lehman Brothers, and Parliament must not pass up an historic opportunity to create the foundations for a new development model, based on more lasting resources and certainly ones that are more just in terms of redistribution of wealth and solidarity.
For the first budget voted on under the Treaty of Lisbon, this would send a strong political signal from our Parliament, which does not intend to make do with using its new codecision powers to manage penury, that is, to choose which of Peter or Paul is to go without clothing. Giving oneself the means, starting tomorrow, to increase the size of the Union budget, is to give oneself the means to pursue ambitious economic recovery, research, industrial, and employment policies. Let us not fail to grasp this opportunity that European citizens expect of us and which, in any case, the financial operators are expecting of us.
(EL) Madam President, Mr Wathelet, Commissioner, ladies and gentlemen, we all agree that, in the current economic crisis, the present multiannual financial framework has repeatedly proven to be inadequate when it comes to financing numerous important political priorities. Negotiations on the 2011 budget are being conducted at a particularly difficult time. On the one hand, several Member States are pressing for cuts, due to the economic crisis while, on the other, there are already significant shortfalls in important budget sectors, such as growth, employment and foreign relations. The economic and social crisis has hit the whole of Europe and the only possible response, therefore, is a European response, via a Community budget which has all the necessary means at its disposal.
That is why we socialists tabled proposals for a more ambitious approach than that taken by the Council in terms of commitments, especially on employment, innovation and research. Commitments are an expression of the level of the EU's political ambition. Its budget is a budget which supports investment. It cannot be seen as a burden on national budgets; on the contrary, it represents added value to the budgets of the Member States. It is an expression of solidarity between the Member States, especially in times of crisis, when the EU budget can play a decisive role in combating the economic situation throughout the European Union, especially in the Member States facing the biggest difficulties.
(SK) I am the head of a regional authority in my own country. As a result of the economic crisis, we have 25% less in the regional budget than last year. We should not therefore wonder at the voices from the regions talking of the need to cut the European Union budget as well.
However, we all surely know that the funding of many policies is cheaper and more effective if we avoid fragmenting our forces and if we finance them from a common European budget, and not from the budgets of the Member States. These are the resources we are looking for. Ladies and gentlemen, the Treaty of Lisbon has an impact on the work of several European institutions. Already in negotiations on the budget procedure for 2010, we agreed that we would preferentially use the reserve in heading 5 for financing costs arising from the Treaty of Lisbon.
As the main rapporteur for the European Union budget for 2010 for the other institutions, I asked the Council in the trialogues on 30 June to take a stance over the amending budget relating to the consequences of the Treaty of Lisbon for the European Economic and Social Committee and for the Committee on the Regions. The Council has so far failed to take a position on this budget. This approach is creating serious problems in respect of the fulfilment of roles for which the institutions are responsible. The solution, unfortunately not until some future date, could be to revise the financial instruments, as the same approach which applies to the budget must also apply to the amending budgets.
Madam President, Mr Wathelet, Commissioner, Mr Lewandowski, during this parliamentary term, I have been rapporteur for the Committee on Economic and Monetary Affairs with regard to the budget and I can tell you that I cannot fully understand some of the speeches that I have just heard.
Of course, as Members of the European Parliament, we consider ourselves to be in a position of solidarity with the Member States, which are having to cope with and announce significant backward steps in their budgets. We are, naturally, prepared also to go along this difficult route of announcing these decisions. However, if you look at the budget for the new European agencies, for example, then you will discover that you cannot make savings because, on the contrary, we have additional expenditure to cope with.
With regard to the second point relating to European statistics, the Council has been trying for years to brush these aside to a certain extent and to avoid them. Today, we can see that putting more money into European statistics would have been a sound investment.
I am not saying that to put the blame on you alone. However, I do believe that in the next few weeks, we need a debate that goes through the individual subject-specific points and does not attach importance to the percentage points of savings in Europe, because ultimately, it needs to be our goal that the people of Europe benefit jointly from a common budgetary policy of the Member States and the European Union. We await your proposals in this regard.
(IT) Madam President, ladies and gentlemen, this House is preparing to vote on the first budget of the Lisbon era. This powerful instrument that the treaty has placed at our disposal coincides with the worst economic situation that Europe has seen since 1929. We have to make sure that this dire economic crisis does not turn into an even more dreadful political crisis.
If the trialogue were not successful and the amounts available in the 2011 budget were the 2010 amounts divided into twelfths, the distribution and operation of the structural funds would become quite complicated, and the European External Action Service would even be in danger of not getting off the ground. All that should make us think.
We welcome the important work done by the rapporteur, Mrs Jędrzejewska, to whom we are grateful, not least for her efforts to focus the European Union's resources on youth, research and innovation. We must never forget, however, how important it is for us, first of all, to set an example of healthy, disciplined management of our finances, as far as possible avoiding waste and perhaps even structural duplication, which our citizens would not understand and which would certainly not benefit the future Europe.
Madam President, the report says 'the EU budget should in no way be perceived as a burden to national budgets.' For countries like the UK that are forced to endure cuts in expenditure at home, any increase in the EU budget would be inappropriate, let alone the original 5.9% increase proposed. A money terms cut or a freeze would probably be more appropriate.
The United Kingdom has had a double dose of the bitter pill. We have seen our rebate reduced by a third in the last year alone, making us even more of a net contributor than we were. It has been said that while the EU has been a net contributor, the new member countries have been net recipients, for which, of course, their peoples cannot be blamed. In light of that undeniable fact, would it not be madness to continue to pursue expansion to include even poorer, and undeniably burdensome, countries like Turkey which are not, by any stretch of the imagination, even European?
(SL) I understand that the budget has to be adopted and I also understand the argument that it must not be inflated and that it has to be reasonable. However, what I do not understand is why, at this point in time, after the Treaty of Lisbon has been ratified, the Council has failed to make more of an effort to coordinate the budget, i.e. budget items, with Parliament.
I can also understand that cuts have to be made in some areas of our common policy, but I do not understand why education and mobility, in particular, have to be the victims of cuts to what is known as soft policy.
As you know, the Erasmus programme began life in 1987, when 3 000 students took part in the programme. By 2012, however, that number will have risen to 3 million and, for 2020, we are planning some 15 million student exchange opportunities.
What mobility allows us to do is strengthen the European dimension and, in turn, improve the quality of education systems and knowledge in general.
So how can we achieve the major objectives we set ourselves in the Europe 2020 strategy while simultaneously cutting funding in these areas?
Member of the Commission. - Madam President, just a short response to Ms Andreasen, Mr Hartong, Mr Belder, Mr Vanhecke, Mr Fajmon, Mr Vlasák and Mr Brons - the latter being in opposition to Parliament's position on the budget and the proposal of the Commission.
Ninety six per cent of the modest increase for 2011 is concentrated in the area conducive to growth and jobs. These are bills to be paid, a sort of legal obligation. What is more, it is filling the gap in investment, a shortage in the credit market at national level where investment is the first to be cut. Therefore, I think there is added value in these very modest increases and the measure of responsibilities, considering the project is EUR 4 billion below the ceiling agreed in 2005-2006 for the year 2011.
What should be known is that 6% out of the total is administrative expenditure out of a budget equal to 1% of GDP. That means that 94% is delivered to the beneficiaries. That should be known when discussing the future of the European budget.
I am inviting both branches of the budgetary power to come closer in the coming weeks as we enter conciliation and prove that the Lisbon Treaty is a compromise machinery.
Madam President, it is impossible to reply to all the questions put to the Council. I am simply going to reiterate a certain number of principles that I had come to raise here in the debate when we presented the Council's budget. It should be stated again that all the appropriations adopted by the Council are based on the implementation of the 2010 budget, and that, for all lines, in fact, provision has been made for a number of amendments by way of letters of amendment within the framework of the implementation of the 2011 budget.
We are living through difficult times, where growth in budgets is limited and, as you are aware, the increase of 2.91%, which was agreed on within the Council, was won by a very, very small majority. The scope for additional or other kinds of majority is virtually non-existent. We should therefore be able to keep the opportunity open, over the year, to develop the budget by letters of amendments, in the course of its implementation.
Heading 1b has often been mentioned. I remind you that the Council pledged, in a statement, to ensure that the development of the implementation of budget 1b was evaluated, and that is why we wish to stick to this and to witness this reality and its implementation.
However, as I said in my introduction, the debate on the 2011 budget will not be linked solely to the 2011 budget as such. The other elements linked to the budget will be subject to debate. We are going to have a discussion on the budget review. Evidently, all the questions raised within the budget review, and particularly those concerning own resources, will be the focus of debates that we must have together. Another item within the budget review, the question of flexibility, for example, will be a topic that we must debate.
I hope that, by ensuring that we have this global debate, we shall be able to show that the 2011 budget, on the basis of this new Lisbon procedure, will be a success, and I simply remind you that if we fail to reach an agreement on the 2011 budget, the perspectives for additional spending for 2011 will be even smaller and will not match what the Council is proposing today. We should be well aware of all these elements to ensure that this first Lisbon-procedure 2011 budget is a success, one that we shall achieve together.
I would like to emphasise something which could summarise the things that have been said by those who have spoken in detail about subjects in areas in which they specialise. Above all, the reading of the 2011 budget, a budget which the European Parliament will adopt tomorrow, is a very disciplined reading. For the first time for many years, the European Parliament is not proposing anything more than what was planned as far back as in 2006 in the multiannual financial framework. It should be stressed that this is a somewhat exceptional situation and a sign of our discipline as the European Parliament. We understand, too, the Council's doubts. I would like to stress that the European Union budget is not a budget of the same kind as the national budgets. It is a budget which is directed towards investment and it is an anti-crisis tool. It is worth taking advantage of the opportunity it represents. I would also like to point out that, of course, as general rapporteur, I hope we will be able, by working together, to adopt the 2011 budget successfully and efficiently, and I hope we will adopt it in such a way as to be able to implement Union policy from the beginning of January in accordance with what was decided in 2006 and in accordance with what we have been working on, too, for the whole of this year.
The Council should take note of those matters to which we have given additional emphasis in our reading of the budget. It is questionable whether we should add new roles and new ambitions if there is not a readiness to accept new financial obligations. As far as the Council is concerned, I appeal to its President, who is present today, for the Council to note the good will of the European Parliament in our reading. I hope that during the Belgian Presidency, the Council will manage to obtain greater support for the original idea of the European Commission concerning the 2011 budget and its proposals. What all this is about, and what the European Parliament is proposing, has not simply been pulled out of a hat, but is the effect of our earlier work, and I think that much of the Council's scepticism is, in fact, the result of the fact that the Council adopted its reading in a written procedure, because it is much easier to be negative in writing than during oral discussion. I am hoping for open and direct dialogue which will allow us to adopt a reasonable and sensible budget for 2011.
Madam President, Mr Wathelet, Commissioner, ladies and gentlemen, I would like to thank all of those in this House who have contributed to the debate, and I would also like to thank my colleagues in the Committee on Budgets once again for their willingness to compromise, which, for Parliament's budget and for the other institutions, enabled us to agree on a very responsible line between the new financing needs that we gained through the Treaty of Lisbon along with new competences and a targeted self-restraint. I would like to point out once again that I believe it is right for us to have indicated our willingness to put our expenditure under the microscope, but that we, of course, should ask for what we need to meet our new requirements with complete self-assurance and fight for it so that we will also have the necessary funding. I would like to add a political message, if I may. After the vote that will take place tomorrow, we will be at the start of a three-week consultation period with the Council, during which we will hopefully come to an agreement.
It is, of course, the first time that we have had this new procedure following the entry into force of the Treaty of Lisbon, but I believe that all of us, right down to the real anti-Europe fractions and sceptics, have to be clear in our own minds once again, in the face of all of the criticism, including specific targeted criticism, that the European Union makes us stronger. Every one of us and all of the Member States benefit as a result of the fact that we have the European Union, particularly in view of the changes to the challenges at global level. It is clear to everyone that each individual Member State would be weaker on its own in view of the global situation. That needs to be our common starting point, which is why it is right to fight for more resources in the European Union and, together, to consider very carefully what the major financing needs are, how we can make our budget more sustainable and how it can be more social and more future-oriented.
I hope that, as Parliament, we can come to an agreement with the Council using such an approach and that, as a result, European citizens can also benefit.
I would like to hand over a banana to each of those who carried the burden of this work. First of all to our leading rapporteurs, the project owners of the 2011 budget, but I would also give a banana with love to the Council, in the hope that eating it would not only give them satisfaction and enjoyment, but also an appropriate willingness to compromise, so that we can finally get over this banana issue. Janusz Lewandowski also deserves a beautiful large banana for presenting a 2011 budget which comes much closer to Parliament's way of thinking. It was not by accident that we spent five years together. Thank you, Commissioner! The speakers who have given a very clear outline of Parliament's position also deserve our gratitude. This was not a completely unanimous position, but it did have a main stream. We would like a better and more effective budget, so that we do not have to spend several months or half-years disputing issues such as whether or not we can afford to spend EUR 75 million on compensating banana producing countries.
I believe that the essence of our debate is that in our view, as stated in the 2010 budget, the European budget is a means for handling the crisis, and not some kind of a reason for the crisis. This is where we should be in agreement, and I ask the Council to notice the pledge implied here. It implies the intention of Parliament to cooperate with the Commission in prompting Member States to more productive work. Such work should actually be directed at achieving the objectives, increasing production and the number of jobs. If this is the case, it will be worth maintaining the budget of the European Union at an appropriate level. Thank you for your attention. Enjoy your bananas!
Madam President, I would like to point out a problem with the allocation of speaking time in this debate. Mrs Herczog pointed out that the Committee on Industry, Research and Energy did not receive any speaking time. The reason for that is that they tabled their proposals for the budget in another form, rather than actually tabling a formal opinion. It is not reasonable that this should lead to this committee being punished for choosing a more effective way of working than tabling a formal opinion.
There has also been some confusion between those two parts of the debate - this 2011 debate and the budget review now coming up. As you may have seen, of the last five speakers in the previous debate, four were S&D speakers. In the coming debate, we will only have one S&D speaker but I think half a dozen EPP speakers. There has been some kind of confusion between the secretariat, the President and the political groups. I do not know who made the mistakes - perhaps we did - but let us just have a look at this for the future so that we can have a more reasonable allocation of speaking time in those debates.
Thank you for your comments. We have made every effort to check the position with regard to the Committee on Industry, Research and Energy (ITRE) and there was no formal opinion, but obviously your point will be noted. So far as speaking time is concerned, that is clearly a matter for the political groups to sort out and allocate.
The debate is closed.
The votes will take place on Wednesday.
Written statements (Rule 149)
The 2011 budgetary procedure has got under way with a disappointing proposal from the Commission. However, the rapporteur, Mrs Jędrzejewska, promised us that she would be ambitious and fight to achieve a budget which will protect Parliament's policy priorities, especially policies targeted at young people.
The Council has now presented its position, showing its total lack of ambition or, more accurately, its populist approach which, on the one hand, presents ambitious strategies such as Europe 2020, while, at the same time, refusing to allocate sufficient funds to ensure that this strategy has any chance of being achieved.
However, we are dealing with Parliament's position today. We see here how it, too, lacks any ambitious vision for the 2011 budget. We are, admittedly, in a recession. However, we cannot emerge from it with a mediocre draft, but with imagination, political courage and by providing ourselves with the wherewithal to bring about real change.
The effectiveness of the European Union is completely dependent on its budget. I support these proposals for the 2011 budget because the important policy areas and the individual opinions have been taken into account. It must be clear that the EU will not be able to fulfil its extensive tasks in future with fewer financial resources. As a representative of farmers, I am absolutely opposed to money being taken away from agriculture. Financial recoveries should be used to provide planning certainty for our farmers instead of reallocating them to other policy areas. Currently, funds are to be taken from agriculture and used to finance the nuclear research project ITER. This example shows that the financing of large-scale research projects is dependent on recoveries from other areas, the amount of which is difficult to determine in advance. It should not be the case that no long-term and carefully considered plans are made for the financing of European research. Agricultural policy also has long-term considerations and plans and this type of security is something we must pass on to agricultural undertakings. As the weakest link in the food chain, farms need the security to be able to make plans in order to be able to exist. Ring-fencing of the financial resources provided for this is necessary in order to strengthen the competitiveness of agriculture in the EU. Investments in agricultural research and green technology are investments in the future and they will create new jobs.
The school fruit scheme, which started at the beginning of the 2009 academic year, is a specific European initiative and its positive and direct results for our citizens must be highlighted.
Supporting funding for this scheme is an effective way for us to invest in the health of young Europeans. In fact, the increase in obesity among children is quite alarming in Europe. Despite the increase in the cost of living, fruit should remain a staple part of children's diet throughout the European Union. Improving the nutritional value of their diet also offers protection against cardiovascular disease, cancer and diabetes.
The EU school fruit scheme exemplifies a Europe which is close to its citizens and takes up the daily challenges of its citizens and I wish it a long life.